


110 HR 2823 IH: Fair Balance Prescription Drug Advertisement Act of

U.S. House of Representatives
2007-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2823
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2007
			Mr. Stark introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to deny any
		  deduction for direct-to-consumer advertisements of prescription drugs that fail
		  to provide certain information or to present information in a balanced manner,
		  to amend the Federal Food, Drug, and Cosmetic Act to require reports regarding
		  such advertisements, and to amend such Code to deny any deduction for
		  direct-to-consumer advertisements of qualified prescription drugs for a
		  two-year period.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Balance Prescription Drug Advertisement Act of
			 2007.
		2.Disallowance of
			 deduction for direct-to-consumer advertisement of prescription drug that fails
			 to provide certain information or to present balanced information
			(a)General
			 RulePart IX of subchapter B of chapter 1 of the Internal Revenue
			 Code of 1986 (relating to items not deductible) is amended by adding at the end
			 the following new section:
				
					280I.Direct-to-consumer
				advertisement of prescription drug that fails to provide certain information or
				to present balanced informationNo deduction shall be allowed under this
				chapter for any expense of an advertisement for a prescription drug if, with
				respect to such advertisement, the Secretary of Health and Human Services has
				submitted to the Secretary of the Treasury a report under section 311 of the
				Federal Food, Drug, and Cosmetic
				Act.
					.
			(b)Clerical
			 AmendmentThe table of sections for part IX of subchapter B of
			 chapter 1 of such Code is amended by adding at the end the following new
			 item:
				
					
						Sec. 280I. Direct-to-consumer
				advertisement of prescription drug that fails to provide certain information or
				to present balanced
				information.
					
					.
			(c)Effective
			 DateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2007.
			3.Prohibitions
			 regarding direct-to-consumer prescription drug advertising; reporting of
			 violations to internal revenue serviceChapter III of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 331 et seq.) is amended by adding at the end the following
			 section:
			
				311.Prohibitions regarding direct-to-consumer prescription drug
		  advertising; reporting of violations to internal revenue
		  serviceWith respect to a
				direct-to-consumer advertisement of a prescription drug, the Secretary shall
				report to the Secretary of the Treasury—
					(1)any violation of
				section 301 involving the misbranding of the prescription drug by reason of
				failure to comply with the requirements of section 502(n) that relate to the
				provision in the advertisement of true statements relating to side effects,
				contraindications, and effectiveness; or
					(2)any determination
				by the Secretary, made upon a petition of an interested person or the
				Secretary’s own initiative, that under criteria established by the Secretary by
				regulation, the portion of the advertisement devoted to describing side
				effects, contraindications, or any lack of effectiveness is less than the
				portion of the advertisement devoted to describing the benefits of the drug,
				taking into account the amount and type size of any printed information,
				whether all printed material is printed together or on facing or consecutive
				pages, the duration of the advertisement (in the case of an advertisement
				through media such as television or radio), and such other factors as the
				Secretary determines to be
				appropriate.
					.
		4.Disallowance of
			 deduction for direct-to-consumer advertisement of qualified prescription drug
			 for two-year period
			(a)General
			 RulePart IX of subchapter B of chapter 1 of the Internal Revenue
			 Code of 1986 (as amended by section 2) is amended by adding at the end the
			 following new section:
				
					280J.Direct-to-consumer
				advertisement of qualified prescription drug
						(a)In
				generalNo deduction shall be
				allowed under this chapter for any expense of an advertisement for a qualified
				prescription drug paid or incurred during the two-year period beginning on the
				date that the qualified prescription drug is first introduced into interstate
				commerce.
						(b)Qualified
				prescription drugFor
				purposes of this section, the term qualified prescription drug
				means a new drug, a new combination of active substances, or a new delivery
				system for an existing drug.
						(c)Discretionary
				authorityAt the discretion of the Secretary, and in consultation
				with the Commissioner of Food and Drugs, the Secretary may exempt a qualified
				prescription drug from the disallowance of a deduction under subsection
				(a).
						.
			(b)Clerical
			 AmendmentThe table of sections for part IX of subchapter B of
			 chapter 1 of such Code is amended by adding at the end the following new
			 item:
				
					
						Sec. 280J. Direct-to-consumer
				advertisement of qualified prescription
				drug.
					
					.
			(c)Effective
			 DateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2007.
			
